Case 2:18-cv-05829-DRH-SIL Document1 Filed 10/18/18 Page 1 of 21 PagelD #: 28

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

PAUL NAVARRO, as Guardian for
Paul Navarro, Jr., :

Plaintiff, ‘ Case No.:
v.
INDEPENDENCE BLUE CROSS and
MSC INDUSTRIAL DIRECT CO, INC.,
MEDICAL PLAN,

Defendants.
NOTICE OF REMOVAL

To the Honorable Judges of the United States District Court
for the Eastern District of New York

Defendant, Independence Blue Cross files this Notice of Removal of this action from the
Supreme Court of the State of New York, County of Nassau in which it is now pending to the
United States District Court for the Eastern District of New York, and in support thereof states:

1. Petitioner exercises its right under 28 U.S.C. § 1441 to remove this action from the
Supreme Court of the State of New York, County of Nassau in which it is now pending.

2. This action is docketed in the Supreme Court of the State of New York, County of
Nassau at Index No. 612431/2017.

3. An amended complaint setting forth removable claims was served upon the removing
defendant on October 11, 2018.

4, This is an action in which the District Courts of the United States have original
jurisdiction, in particular, jurisdiction based upon claims relating to and arising under the
Constitution and laws of the United States pursuant to 28 U.S.C. § 1331.

3: This action relates to claims arising under the Employees Retirement Income Security Act

of 1974, (“ERISA”), 29 U.S.C. § 1001 ef seg., and the complete preemption applicable under
Case 2:18-cv-05829-DRH-SIL Document1 Filed 10/18/18 Page 2 of 21 PagelD #: 29

section 502 of ERISA, which provides for this Court’s jurisdiction in 29 U.S.C. § 1132.
6. An amended complaint received by defendant is attached and incorporated.
vs This notice is timely as it is being filed within thirty days of service of any pleading or
other document identifying removable claims.
8. Pursuant to 28 U.S.C. § 1446, a copy of this Notice is being filed with the Supreme Court
of the State of New York, County of Nassau.
9. Upon information and belief, co-defendant, MSC Industrial Direct Co, Inc. Medical Plan,
was not served with the amended complaint as of the date of removal.

Wherefore, notice is hereby given that this action is removed to the United States District
Court for the Eastern District of New York.

Dated: Ossining, New York
October 18, 2018
Respectfully submitted,
LAW OFFICES OF JOHN G. LUBOJA, LLP

By: Richard MU. Hauter

Richard M. Hunter (rh-6128)
Attorneys for Petitioner-Defendant
Independence Blue Cross
500 Executive Boulevard, Suite 103
Ossining, New York 10562
Tel.: (914) 373-5100
Fax: (914) 373-5101
Email: rhunter@lubojalaw.com
To: Nan Geist Faber, P.C.

Attorneys for Respondent-Plaintiff

Long Island Neurosurgical Associates, P.C.

996 Dartmouth Lane

Woodmere, New York 11598

Tel.: (516) 526-2456

Fax: (516) 295-2974

nfaber@nangeistfaber.com

Clerk of the Court

Supreme Court of the State of New York
Nassau County

100 Supreme Court Drive

Mineola, New York 11501
Case 2:18-cv-05829-DRH-SIL Document 1 Filed 10/18/18 Page 3 of 21 PagelD #: 30

FILED: NASSAU COUNTY CLERK 10/10/2019)

NYSCEF DOC. NO. 20

' ™

NYSCEF DOC. NO. 19

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU

 

LONG ISLAND NEUROLOGICAL ASSOCIATES, P.C.,
Plaintiff,
- against -
INDEPENDENCE BLUE CROSS,

Defendant.

 

x

INDEX NO. 612431/2017
RECEIVED NYSCEF: 105172018

INDEX NO. 612431/2017
RECEIVED NYSCEF: 10/03/2018

Index No. 612431/2017

STIPULATION TO AMEND a
COMPLAINT

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the

attorneys of record for the plaintiff and defendant in the above titled action, that plaintiff shall

amend the complaint to substitute PAUL NAVARRO, as Guardian for PAUL NAVARRO, JR.

for LONG ISLAND NEUROSURGICAL ASSOCIATES, P.C. as plaintiff.

IT IS FURTHER STIPULATED AND AGREED, that plaintiff shall amend the

complaint to add MSC INDUSTRIAL DIRECT CO., INC. MEDICAL PLAN as a defendant.

IT IS FURTHER STIPULATED AND AGREED, that all proceedings shall proceed

under the following caption:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1 of 2

1 of 2
Case 2:18-cv-05829-DRH-SIL Document 1 Filed 10/18/18 Page 4 of 21 PagelD #: 31

 

(FILED: NASSAU COUNTY CLERK 10/10/2018) INDEX NO. 612431/2017
NYSCEF DOC. NO. 20 RECEIVED NYSCEF: 10/11/2018

' «
INDEX NO. 612431/2017

NYSCEF DOC. NO. 19 RECEIVED NYSCEF: 10/03/2018

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU

PAUL NAVARRO, as Guardian for PAUL NAVARRO JR.,
Index No. 612431/2017
Plaintiff,

- against -

INDEPENDENCE BLUE CROSS AND MSC INDUSTRIAL
DIRECT CO.,INC. MEDICAL PLAN,

Defendants. .

 

~

IT IS FURTHER STIPULATED AND AGREED, that the proposed Amended Complaint
is deemed served upon all parties who have appeared upon service of a copy of this So Ordered

Stipulation.

Dated; Ossining, New York

 

 

 

 

October 3, 2018
Nan Geist Faber, P.C. Law = G, Luboja, LLP
By: Nan Geist Faber, Esq. Osvdide-De-be- Crag, Esq.
Attomeys for Plaintiff Attorneys for Defendant
996 Dartmouth Lane §00 Executive Boulevard, Suite 103
Woodmere, New York 11598 Ossining, New York 10562
Tel.: (516) 526-2456 Tel: (914) 373-5100
Fax: (516) 295-2974 Fax: (914) 373-5101
nfaber@dnangeistfaber.com odel @lubojalaw.com

$O ORDERED: \

. a)
Lof'3 hs we

- ENTERED U i ”

OCT 10 2018

ASSAU COUNTY
COUNTY CLERK'S OFFICE 35 2

2 of 2
 

Page 5 of 21;Rage he #:692.431/2017

 

NYSCEF DOC. NO. 21 RECEIVED NYSCEF: 10/11/2018

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NASSAU
x Index No. 612431/2017
PAUL NAVARRO, as Guardian for PAUL

NAVARRO, JR., Plaintiff designates Nassau County
as the place of trial

 

Plaintiff,
7 The basis of the venue is Plaintiff
-against- resides in the County

SUPPLEMENTAL SUMMONS
Plaintiff resides at 410 Lakeville

INDEPENDENCE BLUE CROSS AND MSC Road, Ste 204, New Hyde Park, NY
INDUSTRIAL DIRECT CO., INC. MEDICAL 11042
PLAN,
Defendants.
X

 

To the above named Defendants:

You are hereby Summoned to answer the complaint in this action and to serve a copy of
your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiffs Attorney(s) within 20 days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in case of your failure to
appear or answer, judgment will be taken against you by default for the relief demanded in the
complaint.

Dated: Woodmere, New York
September 25, 2018

NAN GEIST FABER, P.C.

py, Pant Iabe

NAN GEIST FABER

Attorney for Plaintiff

Paul Navarro, as Guardian for Paul Navarro, Jr.
996 Dartmouth Lane

Woodmere, New York 11598

(516) 526-2456

nfaber@nangeistfaber.com

Defendants’ Address:

MSC INDUSTRIAL DIRECT CO., INC. MEDICAL PLAN
75 Maxess Road

Melville, New York 11747-3151

Tel.: (516) 812-2000

1 of 1
Page 6 of 21, Pagel) #: 33.431 /2017

RECEIVED NYSCEF: 10/11/2018

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NASSAU
x

PAUL NAVARRO, as Guardian for
PAUL NAVARRO, JR.,

Plaintiff, INDEX NO. 612431/2017

~against-
NDED LAINT

INDEPENDENCE BLUE CROSS AND
MSC INDUSTRIAL DIRECT CO., INC. Honorable Judge Jeffrey S. Brown
MEDICAL PLAN,

Defendants.

xX

 

Plaintiff, by his attorney, Nan Geist Faber, Esq., of NAN GEIST FABER, P.C.
complaining of the Defendants, respectfully alleges the following upon information and belief:
1. At all times hereinafter mentioned, Plaintiff, Paul Navarro, as Guardian for Pau] Navarro,
Jr. (“Plaintiff”), brings this action against Defendants, Independence Blue Cross (“IBC”), and
MSC Industrial Direct Co., Inc. Medical Plan (the “Plan”) (collectively, “Defendants”).' The
Plan sponsors the Group Benefits Program under which Paul Navarro, Jr., IBC ID Number
MGG05181891, a patient of Long Island Neurosurgical Associates, P.C. (“LINA”), received
health care coverage. The Plan is self-funded, meaning that it paid the costs of health care for
employees out of its own assets. MSC Industrial Direct Co. Inc. is the plan administrator and
employer of Paul Navarro, and IBC is the claims administrator for the Plan.
2. Plaintiff resides in the County of Nassau, State of New York.
3. Defendant IBC was and still is a corporation authorized to transact business in the State of
New York.
4. Defendant Plan was and still is a corporation authorized to transaction business in the State

of New York.

 

’ Plaintiff signed a HIPAA release giving permission to reproduce otherwise protected healthcare
information in this amended complaint.

1 of 16
Case 2:18-cv-05829-DRH-SI Docume d10/18/18 Page 7 of 21 #:
(FILED: NASSAU COUNTY CLERK 09/24/2018 10:10 AM J TNE NO '642431/2017

NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 10/11/2018

 

5. This is an action under: (i) the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and its governing regulations; (ii) breach of contract; (iii) NY Ins. Law §
4804(a); and (iv) unjust enrichment, concerning IBC’s under-reimbursement to Plaintiff for
surgical services rendered on January 20, 2015 for Paul Navarro, Jr.(the “Patient”), a minor, who
suffers from spina bifida, hydrocephalus, Chiari type II malformation (a life threatening
condition where the cerebellum and brain stem extend past the base of the skull), tethered cord
and neurogenic bladder and has a history of multiple ventriculoperitoneal shunt revisions.
Patient was admitted to Steven and Alexander Cohen Children’s Medical Center in New Hyde
Park, NY (the “Hospital”) on March 20, 2015 for surgery.

6. The Patient was born on August 19, 2003 with myelomeningocele (a form of spina bifida
that occurs when the spinal canal and backbone do not close before birth). Mark A. Mittler,
M.D. (“Dr. Mittler”), a surgeon affiliated with LINA, a New York professional corporation and
an out-of-network neurosurgical practice group, operated on the Patient’s nervous system shortly
after he was born for fluid on his brain resulting in hydrocephalus as well as Chiari type II
malformation requiring multiple surgeries thereafter. The surgery on January 20, 2015 was for a
life threatening obstruction of his shunt.

7. On behalf of Plaintiff, LINA submitted an invoice to IBC for the January 20, 2015 date of
service in the amount of $69,162.00 and was paid $3,459.49.

8. Dr. Mittler was one of the only pediatric neurosurgeons with privileges at the Hospital
who could perform these complex pediatric neurosurgical procedures. The only other pediatric
neurosurgeons with privileges at the Hospital who could perform this surgery were also affiliated
with LINA.

9, Dr. Mittler is an officer and director of LINA and is a pediatric neurosurgeon with

extensive specialty training and experience in the field of pediatric neurosurgery.
2

2 of 16
FILED: “NASSAU COUNTY CLERK 09724/2018 10:10 am (0° °° **hBHPNG 6t2431/2017

NYSCEF Doc. NO. 15 RECEIVED NYSCEF: 10/11/2018

10,‘ Dr. Mittler obtained his Bachelor’s Degree in Neuroscience in 1987 and his M.D. in 1991
from the University of Rochester. He completed his neurosurgical residency at Brown University
in 1998 where he helped transition pediatric neurosurgical care to the newly created Hasbro
Children’s Hospital. He completed his fellowship in pediatric neurosurgery at Children's
Hospital Los Angeles. In 1999 Dr. Mittler returned to Long Island to further develop pediatric
neurosurgery in the region,

11. Dr. Mittler is a member of the American Association of Neurological Surgeons, the
Congress of Neurological Surgeons, the Joint Section of Pediatric Neurosurgery, and the
American Society of Pediatric Neurosurgeons. He is board certified by the American Board of
Neurological Surgery and the American Board of Pediatric Neurological Surgery. He is a
Clinical Associate Professor of Neurosurgery and Pediatrics at the Hofstra North Shore LIJ
School of Medicine where he also serves as a member of the Core Admission Committee for
Medical Education. Dr. Mittler is the Director of Quality Assurance for the Department of
Neurosurgery in the Northwell Health and is Co-Chief of the Division of Pediatric Neurosurgery
at Northwell Health and at the Hospital.

12. Dr. Mittler's clinical expertise includes the management of pediatric brain and spinal cord
tumors, vascular malformations, craniosynostosis, hydrocephalus, spinal dysraphism, arachnoid
cysts, and traumatic brain injury.

JURISDICTION AND VENUE

13. | The Court has jurisdiction over this lawsuit as the causes of action arose within the
County of Nassau, State of New York.
14. _ Additionally, Plaintiff submits to the jurisdiction of this Court, Plaintiff received the

medical services that are the subject matter of this lawsuit in the jurisdictional territory of this

3 of 16
-18-cy- - - iled 10/18/18 Page 9 of 21 PagelD #: 36
FITED | “NASSAU-C NASSAU COUNTY CLERK OSS SO1E CLERK TOTO :10 AM J INDEX NO. 612431/2017

NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 10/11/2018

 

 

 

Court, and each Defendant, IBC and Plan, systematically and continuously conduct business in
the jurisdiction of this Court.
15. Venue is appropriately laid in the County of Nassau because: (a) IBC resides, is found,
has an agent, and transacts business in the County of Nassau; (b) IBC conducts a substantial
amount of business in the County of Nassau, including marketing, advertising and selling
insurance products, and insures and administers group healthcare insurance plans both inside and
outside the County of Nassau, including from offices located in the County of Nassau; (c) the
Plan transacts business in the County of Nassau; and (d) the medical services were rendered in
the County of Nassau.

PARTIES
16. Plaintiff, Paul Navarro, as guardian for Paul Navarro, Jr. is a plan participant of MSC
Industrial Direct Co., Inc. Medical Plan. His son, Paul Navarro, Jr. is a beneficiary of the Plan.
17. Defendant, IBC, is a health care insurance company offers IBC-branded health care
insurance in the State of New York. It provides the administrative services for the claims of
MSC Industrial Direct Co., Inc. Medical Plan.
18. Defendant, MSC Industrial Direct Co., Inc. Medical Plan, is a self-funded group health
insurance plan for employees of MSC Industrial Direct Co., Inc., a corporation with offices at 75
Maxess Road, Melville, New York 11747. MSC Industrial Direct Co., Inc. is the Plan
Administrator of the MSC Industrial Direct Co., Inc. Medical Plan. The benefits to employees
are paid by the Plan on behalf of the employees.
19. The plan benefits are described in a booklet (the “Plan Benefits”) that states, among other
things, that the Plan Administrator, who is a fiduciary under the Plan, has a duty to operate the

Plan prudently and in the interest of plan participants and beneficiaries.

4 of 16
18- : - Document 1_ Filed 10/18/18 Page 10 of 21 PagelD #: 37
FILED: NASSAU COUNTY CLERK : INDEX NO. 612431/2017

NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 10/11/2018

     

FACTUAL ALLEGATIONS
20. On January 20, 2015, Paul Navarro, Jr., a patient of Dr. Mittler and a beneficiary of the

Plan, was admitted to the Hospital for surgery.

21. Dr. Mittler performed, among other things, an L5 laminectomy, microscopic release of
tethered spinal cord, mysfascial flat closure and creation of thecal sac.

22. Dr. Mittler and the physicians of LINA were the only pediatric neurosurgical medical
practice with privileges in the Hospital. They were not in-network, but it obtained prior
authorization from IBC under authorization number 1501400061 to perform the surgery on
behalf of the Patient.

23. | There was no other pediatric neurosurgical medical practice in Patient’s network in the
geographic area. He had no other option other than to have Dr. Mittler or another physician
affiliated with LINA render the necessary medical services.

24, Dr. Mittler performed the surgery on January 20, 2015 at the Hospital.

25. After the surgery, Dr. Mittler, through LINA’s billing company, Business Dynamics
(“BD”), submitted an invoice (a CMS-1500 form, as required) to IBC for $69,162.00
representing CPT codes (i) 15734 for $30,000.00 for which only $1,555.33 was paid, (ii) 63200
in the amount of $34,162.00 for which only $2,041.94 was paid, and (iii) 69990 in the amount of
$5,000.00 for which $287.42 was paid the medical services rendered on January 20, 2015 on
behalf of the Patient.

26. The total amount billed was $69,162.00, and the total amount paid was $3,884.69.

27. The explanation of benefits reflected that the patient responsibility was $65,702.51 after
processing of this claim.

28. | The explanation of benefits had no justifiable basis for this substantial reduction in the

amount paid for the treatment provided.

5 of 16
 

Case 2:18-cv-05829-DRH-SIL_ Document 1_ Filed Page 11 of 21 Pagelb #, 38
(FILED: NASSAU COUNTY CLERK 09/24/2018 10: 16a INDEX NO. 612431/2017

NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 10/11/2018

29. BD filed appeals which were denied on the grounds that the amounts paid were the
maximum amounts permissible. BD also requested applicable policy language from IBC to
justify the reduction as well as the data used to establish the reimbursement rate, but IBC failed
to provide such documentation.
30. Since IBC did not provide the policy guidelines, it should be required to pay the out-of-
network provider based upon reasonable and customary charges (the “UCR”) for that specialty
and geographic region where the treatment was provided. LINA again requested the policy
guidelines and further stated that the payment should be reprocessed based upon the acceptable
amount throughout the nation, namely the 80" percentile of Fair Health but the requests were
ignored.
31. | These denials were clearly a tactic of IBC to intimidate LINA to avoid paying the UCR
for services rendered.
32. As previously stated, Dr. Mittler and LINA were the exclusive provider for pediatric
neurosurgical services at the Hospital; such provider reimbursement rates are typically based
upon the UCR for that specialty and the geographical region where treatment was provided.
33. There were no alternatives to LINA’s group care that were in Defendants’ network at the
Hospital; no other physician other than Dr. Mittler and the physicians of LINA were able to
render the complex neurosurgical services required for Patient’s medical condition.

AS AND FOR A FIRST CAUSE OF ION
34. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “33” as though more fully set forth herein at length.
35. IBC violated ERISA when it provided incorrect, unreasonable and invalid purported

reasons for its under-reimbursements in its explanation of benefits (“EOB”) and failed to provide

6 of 16
Case 2:18-cv-05829-DRH-SIL_ Document 1_ Filed 10/18/18 Page 12 of 21 PagelD #: 39

(FILED: NASSAU COUNTY CLERK 09/24/2018 10:10 AM

NYSCEF DOC. NO. 15

INDEX NO.
RECEIVED NYSCEF:

612431/2017
10/11/2018

any reason for its determination in its appeal response, The Plan Administrator is responsible, as

fiduciary, for the claim administrator’s actions.

36.

29 C.F.R. § 2560.503-1(g) provides as follows:
Manner and content of notification of benefit determination.

(1) The plan administrator shall provide a claimant with written or electronic
notification of any adverse benefit determination. Any electronic notification shall
comply with the standards imposed by 29 CFR 2520 2520.104b-1(c)(1)(i), (iii),
and (iv). The notification shall set forth, in a manner calculated to be understood
by the claimant -

(i) The specific reason or reasons for the adverse determination;
(ii) Reference to the specific plan provisions on which the determination is based;

(iii) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv) A description of the plan's review procedures and the time limits applicable to
such procedures, including a statement of the claimant's right to bring a civil
action under section 502(a) of the Act following an adverse benefit determination
on review;

(v) In the case of an adverse benefit determination by a group health plan -

(A) If an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination, either the specific rule, guideline,
protocol, or other similar criterion; or a statement that such a rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol, or other criterion
will be provided free of charge to the claimant upon request.

IBC provided none of the information required by 29 C.F.R. § 2560.503-1(g), in violation

of ERISA and the rules promulgated thereunder.

37.

fails to follow the procedures set out in the Plan Benefits, the claimant is deemed to have

These requirements are also set out in the Plan Benefits. Under ERISA, when an insurer

exhausted his administrative remedies.

38.

Deemed exhaustion is set out in 29 C.F.R. § 2560-503-1, which states:
7

7 of 16
NYSCEF

boc. No. 15 RECEIVED NYSCEF:

[I]n the case of the failure of a plan to establish or follow claims procedures
consistent with the requirements of this section, a claimant shall be deemed to
have exhausted the administrative remedies available under the plan and shall be
entitled to pursue any available remedies under section 502(a) of [ERISA] on the
basis that the plan has failed to provide a reasonable claims procedure that would
yield a decision on the merits of the claim.

39. IBC’s EOB dated February 23, 2015 stated that the “amount shown exceeds the
maximum amount of benefits allowed by the subscriber’s agreement for this service.” The EOB
further stated that LINA was out-of-network, and that Paul Navarro was responsible for the
amount not covered, $65,277.31.
40, On September 17, 2017, outside counsel for LINA sent an appeal letter to IBC requesting
that it reprocess the claim. IBC never responded.
41. The Plan Benefits governing Paul Navarro’s Plan provides no justification for IBC’s
reimbursement of out-of-network providers based on the “maximum amount of benefits allowed
by the subscriber’s plan for this service.” The Plan bases reimbursement on the Recognized
Charge. This charge is not a fee schedule, contracted amount, or legislated fee arrangement. It
is not the maximum allowable amount.
42. In addition, this surgery was urgent and the Patient’s life was threatened without it,
There was no pediatric surgeon with Dr, Mittler’s qualifications (other than those also affiliated
with LINA) who could perform this specialized neurosurgery, and no surgeon within IBC’s in-
network panel in the geographic area.

AS FOR A SECOND CAU; F ACTION
43. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “42” as though more fully set forth herein at length.
44, At a minimum, to establish a proper amount under the member’s “allowable or

contracted/legislated fee arrangement,” IBC must base it on what it contractually paid other in-

8 of 16

Case 2:18-cv-05829-DRH-SIL_ Document 1_ Filed 10/18/18 Page 13 of 21 PagelD #: 40

FILED: NASSAU COUNTY CLERK INDEX NO. 612431/2017

10/11/2018
18-cv-05820-DRH- | age 14 of 21 PagelD #4
(FILED: NASSAU COUNTY CLERK 09/24/2018 10:10 AM) ywveQno. “ei'za31/2017

NYSCEF

boc. NO. 15 RECEIVED NYSCEF:

network pediatric neurosurgeons with qualifications equal to or better than Dr. Mittler. These
qualifications include board certifications, specialty training, outcome success, and hospital
privileges. If IBC were to find that it had no in-network pediatric neurosurgeon meeting these
qualifications, it should pay at the billed amount because it has no in-network rate to pay. IBC
failed to pay the in-network amount.
45. These services were consequently reimbursable at the UCR for this specialty and
geographical region where treatment was provided, and Defendants’ failure to pay the claim in
accordance with the UCR for LINA’s geographical location was erroneous and unjustifiable.
46. All of the aforesaid medical services were provided by Dr. Mittler and LINA for the
benefit of the Patient and required to be paid for by Defendants.

AS AND FOR A THIRD CAUSE OF ACTION
47. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “46” as though more fully set forth herein at length.
48. Defendants have allegedly processed the claims filed by LINA incorrectly, recklessly and
carelessly. Defendants’ failure to reopen and reprocess this claim at the UCR for services
rendered constitutes a breach of contract.
49. This determination was a means for Defendants to circumvent compensating LINA for its
professional medical services rendered for the Patient at the UCR for the geographic area and
based upon the skill, experience, experience of Dr. Mittler and LINA and complexity of the
medical services and ultimately leaving Plaintiff responsible to pay LINA the balance of
amounts not paid by Defendants under the patient responsibility portion of the EOB.
50. Patient had no option other than LINA to perform the medical services since there were

no pediatric surgeons in the network available to Patient in the geographic area.

9 of 16

10/11/2018
Case 2:18-cv-05829-DRH-SIL_ Document 1_ Filed 10/18/18 Page 15 of 21 | PagelD #4
FILED: NASSAU COUNTY CLERK 09/24/2018 10:10 Am NO.6i¥431/2017

NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 10/11/2018

 
 

51. Because Dr. Mittler was the only pediatric neurosurgeon with privileges at the Hospital
who could perform the complex surgery that the Patient required (other than two other surgeons
affiliated with LINA), including any in-network pediatric neurosurgeon, IBC should have
defined Dr. Mittler as in-network provider and paid him at an in-network rate, if such a rate
could be determined, or at full billed charges where, as here, it could not legitimately determine
an in-network rate.

52. IBC does not have any pediatric neurosurgeons in its network not only with Dr. Mittler’s
expertise to perform this surgery and privileges at the Hospital, but anywhere in Nassau County
or the expanded geographical area at all. The Patient could not have had this surgery performed
by an IBC in-network pediatric neurosurgeon because there were none in IBC’s network in the
entire County or geographic area.

53. This is not surprising. There are only three pediatric neurosurgeons in Nassau County
who can perform this complex pediatric neurosurgery, and all are associated with LINA. The
procedural codes for which Plaintiff billed IBC are considered some of the most complex codes
in pediatric neurosurgery.

54. Based on the above, and consistent with the terms of the Plan Benefits, Plaintiff should
have been paid the in-network rate or, alternatively, the UCR or, alternatively, the billed amount.
AS AND FOR A FOURTH CAUSE OF ACTION
55. Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs “1” through “54” as though more fully set forth herein at length.
56.  Plaintiff’s claims are consistent with NY Ins. Law § 4804(a), which states:

Access to Specialty Care

If an insurer offering a managed care product determines that it does not have a
health care provider in the in-network benefits portion of its network with
appropriate training and experience to meet the particular health care needs of an

10

10 of 16
 

 

RECEIVED NYSCEPF:

insured, the insurer shall make a referral to an appropriate provider, pursuant to a

treatment plan approved by the insurer in consultation with the primary care

provider, the non-participating provider and the insured or the insured’s designee,

at no additional cost to the insured beyond what the insured would otherwise pay

for services received within the network.
57. IBC should have determined that it did not have an appropriate provider in its network
and made a referral to the only appropriate provider, Dr. Mittler. It should have paid LINA the
in-network rate for these procedures, which would have resulted in Paul Navarro incurring no
additional costs other than the co-pay and deductible an insured would be liable to pay for in-
network services.
58. NY Ins. Law § 4804(a) is consistent with the terms of the Plan Benefits and does not
impose additional or inconsistent terms. Accordingly, it is not preempted by ERISA.
59, Alternatively, IBC should have offered LINA a Single Case Agreement. Such an
agreement is common among insurers and out-of-network providers where the insurer does not
have a provider in its network which can provide the required procedures or services for its
member, It is a one-time agreement negotiated with the provider and does not encompass
services beyond that provided to the single member. As such, it is a negotiated exception to the
rates set out in the Plan Benefits governing out-of-network reimbursement or a reimbursement
for urgent medical care. By under-reimbursing LINA, Defendants left Plaintiff exposed to LINA
for the unreimbursed medical expenses rendered to the Patient.
60. In addition to the above, Plaintiff contends that under the New York State Insurance Law,
(i) Defendants must ensure that the Patient is “held harmless” of any charges beyond their in-
network obligation when treated by an out-of-network provider, and (ii) health plans are required

to issue coverage for out-of-network services utilizing usual and customary rate (“UCR”) at the

minimum 80" percentile.

11

1. BE 6

Se OFS On ee 16 of 24, AQMD. "6431/2017

10/11/2018
Page 17 of 21 PagelD #44
INDEX NO. 612431/2017

NYSCEF boc. NO. 15 RECEIVED NYSCEF: 10/11/2018

 

 

61. | Under New York State balance billing laws, the Patient may be responsible for the
difference between the billed ($69,162.00) and amount paid ($3,459.49) which totals $65,702.51.
62. Defendants acknowledge this liability to Plaintiff in the EOB which stated the Patient
Responsibility was $65,702.51.
63. Accordingly, if Defendants do not pay Plaintiff, they will be violating the Fair Health
rules and in doing so, require Patient to pay the cost for the unpaid services to Plaintiff.
64. As of the date hereof, only $3,459.49 has been paid to Plaintiff leaving a balance due to
LINA of $65,702.51 plus interest from January 20, 2015 plus costs.
65. By reason of the foregoing, Plaintiff has suffered damages and demands that the Plan pay
the UCR of the professional medical and surgical services provided totaling $65,702.51, together
with interest thereon from January 20, 2015 and costs and disbursements.

AS AND FOR A FIFTH CAUSE OF ACTION
66. Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs “1” through “65” as though more fully set forth herein at length.
67. The Plan is liable to Plaintiff under a theory of unjust enrichment.
68. | Unjust enrichment is defined as “To prevail on a claim of unjust enrichment, a party must
show that (a) the other party was enriched, (b) at that party’s expense, and (c) that it is against
equity and in good conscience to permit [the other party] to retain what is sought to be
recovered.” Robertson v Wells, 95 AD3d 862, 864 (2d Dept. 2012).
69. On January 20, 2015, Dr. Mittler performed medical services for Patient. These services
were performed in good faith by Dr. Mittler and LINA and accepted by the Plaintiff, Dr. Mittler
and LINA.
70. | Throughout the pendency of these services, Plaintiff maintained expectation that full and

complete compensation would be rendered by Defendants to LINA at the UCR and Defendants
12

12 of 16.
: : page 18 of 24, age) #5 1%31/2017
NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 10/11/2018

 

 

never made any representation to the contrary to Plaintiff, The reasonable value of those
services for which Defendants should have paid LINA was $69,162.00.
71. As of the date hereof, only $3,459.49 was allowed for Plaintiff and this sum includes
$2,287.08 applied to Patient’s deductible. As a result Plaintiff has been paid only $3,459.49,
leaving a balance due of $65,702.51 plus interest from January 20, 2015 plus costs.
72. Defendants’ failure to pay for the services rendered has enabled the Plan to retain and
benefit from the sum of $65,702.51 plus interest from January 20, 2015 that should have been
paid to Plaintiff. Said failure to pay Plaintiff resulted in damages to Plaintiff in the amount of
$65,702.51 plus interest from January 20, 2015, no part of which has been paid, although
demand for payment of same has been duly made by Plaintiff, plus costs, interest and legal fees.
73. To the extent that any part of such amount billed is not paid to Plaintiff, the Plan will be
unjustly enriched to the detriment of Plaintiff. The Plan is therefore indebted to Plaintiff under a
— of unjust enrichment in the amount of $65,702.51 plus interest from January 20, 2015 and
costs.
74. By reason of the above, Defendants have breached their contract with Plaintiff and
Patient and are obligated to pay Plaintiff the sum of $65,702.51 for the unpaid medical services
rendered for the Patient plus interest from January 20, 2015 and costs.
CONCLUSION
I. CLAIM AGAINST IBC FOR UNPAID BENEFITS UNDER

EMPLOYEE BENEFIT PLAN GOVERNED BY ERISA, BREACH OF CONTRACT,
AND BREACH OF NY STATE INSURANCE LAWS

73. As the claims administrator for the Plan, IBC is obligated to pay benefits to Plan
participants and beneficiaries in accordance to the terms of the Plan, and in accordance with

ERISA.

13

13 of 16
Page 19 of 24,.Ra9etb #64531/2017

NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 10/11/2018

 

 

76. IBC violated its legal obligations under this ERISA-governed plan when it under-
reimbursed LINA for pediatric neurosurgical services provided to the Patient, a Plan beneficiary,
in violation of the terms of the Plan Benefits with Plaintiff and therefore in violation of ERISA §
502(a)(I)(B), 29 U.S.C. § 1132(a)(1)(B) and for failing to provide the Plan Benefits to LINA.

77, IBC breached the contract when it failed to properly administer the terms of the Plan
Benefits between Plaintiff and the Plan by under paying LINA for the medical services provided
to Patient.

78. IBC violated the New York State Insurance Laws.

79, Plaintiff seeks unpaid benefit, and statutory interest back to the date Plaintiff's claim was
originally submitted to IBC. It also seeks attorneys’ fees, costs, prejudgment interest and other

appropriate relief against IBC.

Il. CLAIM AGAINST MSC INDUSTRIAL DIRECT CO., INC. MEDICAL PLAN
FOR BREACH OF CONTRACT, BREACH OF NY STATE INSURANCE LAWS AND

BREACH OF FIDUCIARY DUTY

80. As the Plan Administrator and Plan Sponsor for the Plan, the Plan violated its legal
obligations under this ERISA plan when, through its Claims Administrator, IBC, it under-
reimbursed LINA for the surgical services provided to the Patient, a Plan beneficiary, in
violation of the terms of the Plan Benefits and therefore in violation of ERISA § 502(a)(1)(B), 29
U.S.C. § 1132(a)(1)(B) and by failing to provide the Plan Benefits to LINA, thereby exposing
Plaintiff for the unpaid balance,

81. The Plan breached the contract when it failed to properly reimburse LINA for the medical
services provided for Patient pursuant to the terms of the Plan Benefits between Plaintiff and the
Plan by under paying LINA for the medical services provided to Patient.

82. The Plan violated the New York State Insurance Laws.

14

14 of 16
 

 

Case 2:18-cv-05829-DRH-SIL_ Document 1_ Filed 10/18/18 Page 20 of 21 PagelD #: 47

(FILED: NASSAU COUNTY CLERK 09/24/2018 10:10 AM INDEX NO. 612431/2017
NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 10/11/2018

83. Plaintiff further seeks unpaid benefits and statutory interest back to the date Plaintiff's
claim was originally submitted. It also seeks attorneys’ fees, costs, prejudgment interest and

other appropriate relief against the Employer.

Ill, CLAIM AGAINST MSC INDUSTRIAL DIRECT CO., INC.
MEDICAL PLAN FOR VIOLATION OF ERISA 404 § (A)(1)(B)

84. As the Plan Administrator and Plan Sponsor for the Plan, the Plan is a fiduciary, and under
ERISA § 404(a)(1)(B), 29 U.S.C. § 1104 (a)(1)(B) it must discharge its duties solely in the
interest of Plan participants and beneficiaries.

85. | The Plan must act prudently with the care, skill, prudence and diligence that a prudent
fiduciary would use, and must ensure that they are acting in accordance with Plan Benefits.

86. An ERISA fiduciary cannot fully delegate its fiduciary responsibilities to another entity.
For example, the Plan cannot fully delegate its fiduciary responsibilities to its claims
administrator, IBC and be free of its fiduciary responsibilities under ERISA.

87. As a fiduciary, the Plan owed Plaintiff a duty of loyalty and to the avoidance of self-
dealing. It cannot, as a self-funded plan, permit its claims administrator to make claims
determinations that would save the Plan money at the expense of its participants that violate the
terms of the Plan Benefits.

88. The Plan breached its duty of loyalty and violated its fiduciary responsibilities to Plaintiff
by failing to ensure that its claims administrator was reimbursing Plaintiff according to the Plan
Benefits. Instead, IBC under-reimbursed LINA for the urgent surgery rendered for Patient, a
beneficiary of Plaintiff's Plan, and the Plan failed to monitor and correct IBC’s misconduct,
despite the Plan’s continuing duty to do so.

89. Plaintiff seeks relief under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), which includes

declaratory relief, surcharge, profits, and removal of a fiduciary that breached its duties.

15

15 of 16
 
   

FILED: NA

   
 

SSAU

boc. NO. 15 RECEIVED NYSCEF:

WHEREFORE, Plaintiff demands judgment in its favor against IBC and the Plan as

follows:

(a) Ordering IBC and Plan to recalculate and issue unpaid benefits to LINA
on behalf of the Plaintiff;

(b) Ordering declaratory relief;

(c) Ordering the remedies of surcharge, profits, and the removal of a disloyal
Plan fiduciary;

(d) | Awarding Plaintiff the costs and disbursements of this action, including
reasonable attorneys’ fees, costs and expenses in amounts to be determined by the Court;

(e) Awarding prejudgment interest; and

(f) Granting such other and further relief as is just and proper.

Dated: September 24, 2018
NAN GEIST FABER, P.C.

By: Fear huc Goble

Nan Geist Faber, Esq.
Attorney for Plaintiff
Paul Navarro, as Guardian for
Paul Navarro, Jr.
996 Dartmouth Lane
Woodmere, NY 11598
T. (516) 526-2456
nfaber@nangeistfaber.com
To: Law Offices of John G. LuBoja, LLP

Richard M. Hunter, Esq.

Attorneys for Defendant

Independence Blue Cross

500 Executive Boulevard, Suite 103

Ossining, NY 11562

Tel: (914) 373-5100

rhunter@lubojalaw.com

16

16 of 16

Page 21 of 24nRagN& %14331/2017

10/11/2018
